TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00524-CR


Daniel B. Gonzales a/k/a Danny Gonzales, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2000-170, HONORABLE C. FRED SHANNON, JR., JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Alexander L. Calhoun, is ordered to tender a brief in this cause no later than June 13,
2002.  No further extension of time will be granted.
It is ordered May 3, 2002. 

Before Chief Justice Aboussie, Justice B. A. Smith and Yeakel
Do Not Publish